Citation Nr: 0012363	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The veteran's dissatisfaction with the initial 50 percent 
rating assigned following a grant of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability 
as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 50 percent rating from April 21, 1998, 
denied secondary service connection for a heart disability, 
and denied service connection for hearing loss and a left 
shoulder disability.  In October 1998, the veteran properly 
withdrew his appeals for service connection for hearing loss 
and a left shoulder disability per 38 C.F.R. § 20.204(a) 
(1999).  


FINDINGS OF FACT

1.  In this case, the objective evidence shows that the 
veteran's PTSD is productive of social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of memory; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships, but the objective evidence does not 
show that the veteran's PTSD causes the veteran to have 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech which is intermittently illogical; 
obscure or irrelevant behavior; to being in a near-continuous 
state of panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and hygiene

2.  The claim of service connection for a heart disability as 
secondary to PTSD is plausible.  




CONCLUSIONS OF LAW

1.  A schedular rating in excess of 50 percent is not 
warranted from the effective date of service connection for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.129, 4.130, Diagnostic Code 9411-9440 (1999).

2.  The claim of service connection for a heart disability as 
secondary to PTSD is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In April 1998, the veteran filed a claim for service 
connection for PTSD.  In a September 1998 rating decision, 
the veteran was granted entitlement to service connection for 
PTSD and a 50 percent rating was assigned from April 21, 
1998.  The veteran appealed the assigned rating.  According 
to Fenderson v. West, 12 Vet. App 119 (1999), "at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as 'staged' ratings."  Thus, the Board must consider 
the proper ratings since the effective date of service 
connection.  

Submitted in the claims file were records from the veteran's 
private physician, dating from 1996 to 1998.  These records 
show no psychiatric complaints until March 1998 when PTSD was 
diagnosed.  It was noted that the veteran showed some anger, 
and admitted to the use of alcohol to dull feelings.  He 
denied suicidal ideation.  Detailed findings were not 
recorded.  

The pertinent medical evidence of record consists of a VA 
psychiatric examination as well as a hospitalization report.  
In July 1998, the veteran was afforded the VA psychiatric 
examination.  He reported that he had been treated for PTSD 
during the past few months only.  At that time, it was noted 
that the veteran was taking medication for his PTSD.  The 
veteran reported that he was experiencing sleep disturbance 
to include nightmares, insomnia, anger, depressed mood, 
weakness, crying spells, and memory loss and forgetfulness.  
He denied suicidal ideation, but admitted that he wanted to 
hurt others.  Mental status examination revealed that the 
veteran was alert, oriented, and cooperative.  His mood was 
angry with a depressed affect.  His speech was slow and soft.  
His facial expression was sad with fair eye contact.  His 
thought processes were somewhat slow, but were goal directed.  
His thought content was devoid of any auditory or visual 
hallucination.  There was mild paranoia about others.  The 
veteran denied suicidal ideation, but admitted to some 
homicidal ideation with no active plan.  Memory was fair for 
immediate, recent, and remove events.  The veteran was unable 
to concentrate well enough to spell table backwards.  The 
veteran could interpret a proverb.  Intelligence was 
estimated in the average range.  The veteran had partial 
insight into his current condition.  

Following the conclusion of that examination, the examiner 
stated that the veteran's flexibility, reliability and 
efficiency levels in an industrial setting were moderately 
impaired due to poor sleep and memory difficulties.  Social 
adaptability was mildly to moderately impaired.  The Global 
Assessment of Functioning score was 56.  The pertinent 
diagnoses were PTSD and alcohol dependence in partial 
remission.

In September 1998, the veteran was hospitalized for five days 
after he was brought to the hospital because he sought help 
due to alcohol abuse.  At that time, it was noted that the 
veteran had been a heavy drinker for many years with his 
longest period of sobriety having occurred between May and 
July 1998.  It was noted that the veteran consumed 
approximately a half gallon of liquor per day.  The veteran 
reported PTSD symptoms of nightmares, flashbacks, intrusive 
thoughts, anxiety, and poor sleep pattern which had worsened 
since he suffered a heart attack approximately one year ago.  
Since that time, the veteran related that he had become more 
symptomatic, feeling weak and exhausted, and was unable to 
control his symptoms.  He related that he had more 
disturbances, had become more irritable, was unable to sleep, 
had crying periods, and had become more aggressive toward his 
wife.  Mental status examination revealed that the veteran's 
mood was depressed.  The veteran admitted to having 
nightmares and flashbacks at which times were confused with 
hallucinations.  The examiner indicated that the veteran had 
a poor sleep pattern.  The examiner noted that the veteran's 
mood was depressed with preoccupations, but no suicidal 
ideation or intent.  The veteran denied any intent to hurt 
anyone else.  The pertinent diagnoses were alcohol abuse and 
PTSD.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.  Under Diagnostic Code 9411-9440, a 50 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In this case, the veteran's PTSD is manifested by complaints 
of sleep disturbance to include nightmares, insomnia, 
flashbacks, intrusive thoughts, anxiety, anger and 
irritability, depressed mood, weakness, crying spells, 
increased aggression, and memory loss and forgetfulness.  
Mental status examination shows that his cognitive 
functioning is basically intact, although slowed and 
concentration is impaired.  The veteran's mood is angry with 
a depressed affect.  The veteran does not have auditory or 
visual hallucinations, but he sometimes confuses nightmares 
and flashbacks with hallucinations.  He also has mild 
paranoia about others.  The veteran denies suicidal ideation, 
but intermittently admits to some homicidal ideation with no 
active plan.  

Under the rating criteria as set forth above, the veteran's 
PTSD meets the criteria for 50 percent under which he has 
been rated from the time service connection was granted 
because the objective evidence shows that the veteran's PTSD 
is productive of social impairment with reduced reliability 
and productivity due to such symptoms as impairment of 
memory; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  He does not, however, meet the criteria for 
70 percent because he does not have suicidal ideation; 
obsessional rituals which interfere with routine activities; 
or speech which is intermittently illogical.  He is not 
obscure or irrelevant nor is he in a near-continuous state of 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  The veteran 
does have depressed mood, but he is able to function 
nonetheless.  Similarly, while he reported having some 
increased aggression toward his wife, there is no evidence 
that exhibits unprovoked irritability with periods of 
violence.  In addition, there is no evidence of spatial 
disorientation nor of neglect of personal appearance and 
hygiene.  The veteran has difficulty in establishing and 
maintaining effective work and social relationships, but 
these symptoms are contemplated within the 50 percent 
criteria.  

In light of the foregoing, the Board finds that the veteran's 
level of disability due to PTSD has been at the 50 percent 
level since the effective date of service connection.  
Accordingly, the Board concludes that a schedular rating in 
excess of 50 percent is not warranted from the effective date 
of service connection for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic Code 
9411-9440 (1999).  Since the Board has determined that the 
veteran's level of disability has been consistently 50 
percent since the effective date of service connection for 
PTSD, staged ratings pursuant to Fenderson are not warranted.  


Heart Disability

In this case, the veteran contends that he has a heart 
disability as secondary to PTSD.  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may be 
established on the basis of aggravation when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order for a claim for secondary service connection, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that when it is 
contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  

In support of his claim, the veteran submitted 2 statements 
from M.G. Skinner, M.D., who is apparently the veteran's 
family practitioner.  In the first statement, Dr. Skinner 
indicated that he had been treating the veteran in his 
practice since the 1990's for PTSD.  Dr. Skinner indicated 
that in 1997, the veteran suffered a heart attack and had 
coronary artery disease (CAD)  It was further indicated that 
CAD is a multi-factorial illness with high stress as a risk 
factor.  Dr. Skinner stated that it was his belief that his 
PTSD had "some bearing" on his CAD although it was not the 
primary cause of his CAD.  The RO requested that Dr. Skinner 
provide a more detailed opinion.  In his second statement, 
Dr. Skinner stated that people who are under stress produce 
Epinephrine which is a hormone which stimulates the heart to 
beat faster and it stimulates the blood vessels to constrict 
and increase blood pressure.  Dr. Skinner indicated that 
prolonged episodes of this as related to PTSD could 
conceivable cause elevations in blood pressure and heart rate 
that would increase myocardial oxygen demand and therefore 
cause problems related to CAD.  In addition, Dr. Skinner 
indicated that there was a tendency for the platelets to 
become more adhesive and therefore for clots to form in an 
easier fashion.  Dr. Skinner indicated that this would also 
predispose problems related to CAD.  Dr. Skinner indicated 
that while the veteran's PTSD does have "some effect" so 
far as he is concerned, it is certainly not the "only 
cause" of this.  In that regard, Dr. Skinner noted that the 
veteran was a long-time smoker and a diabetic, both of which 
are major contributing factors in the development of CAD.  

Based on those statements, the RO found the claim to be 
plausible and well-grounded.  The Board agrees with this 
assessment since there is competent medical evidence of a 
causal relationship between PTSD and the veteran's CAD.  
Accordingly, the Board finds that the veteran's claim is 
plausible and, is therefore well-grounded.  





ORDER

An increased rating for PTSD is denied.  

The appeal as to the issue of entitlement to service 
connection for a heart disability as secondary to PTSD is 
well-grounded.


REMAND

With regard to the claim of service connection for a heart 
disability as secondary to PTSD, as noted above, this claim 
is well-grounded.  As such, the VA has a duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  In the April 
1999 supplemental statement of the case which determined that 
this claim was well-grounded, the RO indicated that service 
connection was not in order as the veteran's PTSD was not the 
"proximate cause" of the veteran's heart disability.  
However, as noted above, secondary service connection may 
also be granted on the basis of aggravation.  In light of the 
Allen case, the VA must currently also consider whether the 
veteran's heart disability has been aggravated by his 
service- connected PTSD, and, if so, the level of disability 
attributable to aggravation must be determined.  The Board 
does not believe that the record is sufficient in this regard 
and further examination is necessary.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine if he has been recently treated 
by VA or private physician(s) for his 
heart disability.  If so, the RO should 
request copies of all clinical records of 
the veteran which are not already in the 
claims file.  These records should be 
associated with the claims file.  

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current nature, extent, and 
manifestations of any heart disability.  
All indicated testing should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  
The examiner should specifically review 
both statements of Dr. Skinner and should 
state that he/she reviewed those 
statements.  Following the examination 
and a review of the complete record in 
the claims file, the examiner should be 
asked to opine as to whether the 
veteran's PTSD caused or contributed to 
cause the veteran's heart disability or 
has the veteran's PTSD aggravated/caused 
a worsening of the veteran's heart 
disability, and, if so, what level of 
disability is attributable to 
aggravation.  It is requested that the 
examiner specify what impact, if any, 
PTSD had on the development of the 
veteran's heart disability in contrast to 
other risk factors.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a heart disability 
and secondary to PTSD in light of Allen.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



